 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    RAYMOND ALFORD BRADFORD,                        Case No. CV 18-6730-SVW-KK
11                           Plaintiff,
12                          v.                        ORDER ACCEPTING FINDINGS
                                                      AND RECOMMENDATION OF
13    E. JORDAN, et al.,                              UNITED STATES MAGISTRATE
                                                      JUDGE
14                           Defendant(s).
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, Plaintiff’s
17   objections, the relevant records on file, and the Report and Recommendation of the
18   United States Magistrate Judge. The Court has engaged in de novo review of those
19   portions of the Report to which Plaintiff has objected. The Court accepts the
20   findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED the following claims in the Complaint are
22   dismissed without leave to amend: (a) the 42 U.S.C. § 1983 official capacity claim
23   against defendants Freeman, Debbie A., C. Wu, and Jane Doe, (b) the Americans
24   With Disabilities Act claim against defendant E. Jordan, and (c) the Eighth
25   Amendment deliberate indifference claim against defendant C. Wu.
26   Dated:   December 13, 2018
27
                                             HONORABLE STEPHEN V. WILSON
28                                           United States District Judge
